DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           GRACE EDELMAN,
                              Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                             No. 4D18-2189

                             [April 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE-16-019195.

   Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

  Maureen G. Pearcy of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

                     ON CONCESSION OF ERROR

PER CURIAM.

    Appellant Grace Edelman filed a claim for breach of contract under a
homeowner’s insurance policy that she purchased from Appellee Citizens
Property Insurance Corporation. Citizens filed a motion for summary
judgment, which was granted by the trial court. On appeal, Appellant
argues that the evidence in support of Citizens’ summary judgment motion
was not properly authenticated in compliance with Florida Rule of Civil
Procedure 1.510(c). In response, Citizens “concedes that the evidence in
support of [its] summary judgment motion was not properly authenticated
in compliance with [FRCP] 1.510(c).” Thus, Citizens agrees with Appellant
that “the trial court’s ruling cannot stand.”

   “[I]t is apodictic that summary judgments may not be granted at any
type of hearing, absent the existence of ‘summary judgment evidence’ in
the record.” Eco-Tradition, LLC v. Pennzoil-Quaker State Co., 137 So. 3d
495, 496 (Fla. 4th DCA 2014) (quoting TRG-Brickell Point NE, Ltd v.
Wajsblat, 34 So. 3d 53, 55 (Fla. 3d DCA 2010)). We accept Citizens’
concession of error, and thus vacate the final judgment and remand for
further proceedings.

   Reversed and Remanded.

LEVINE, CONNER and FORST, JJ. concur.

                          *       *        *

   Not final until disposition of timely filed motion for rehearing.




                                  2